Citation Nr: 0804551	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-33 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the appellant can be considered the surviving spouse 
for death pension eligibility purposes.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In response to the veteran's request, the RO scheduled the 
veteran for a hearing before a member of the Board.  In 
correspondence dated May 31, 2006, the RO informed the 
veteran that a videoconference hearing had been scheduled for 
June 20 2006.  VA regulations, however, require that notice 
of a hearing before the Board be given no less than 30 days 
prior to the hearing date.  38 C.F.R. § 19.76 (2007).  The 
veteran was not given timely notice and the appeal must be 
remanded so that the hearing can be rescheduled with proper 
notice given.    

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for 
another videoconference hearing.  The 
veteran must be given notice of the 
hearing not less than 30 days prior to the 
hearing date as required by 38 C.F.R. § 
19.76 (2007).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



